Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-3 are pending.  Claims 2-3 stand withdrawn.
Priority
Instant application 16631245, filed 01/15/2020 claims benefit as follows:

    PNG
    media_image1.png
    97
    386
    media_image1.png
    Greyscale
.
Response to Applicant Amendment
In view of Applicant amendment, the objections of record are withdrawn.  In view of the argument, the 102 rejection is withdrawn.
Claim Rejection – 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over WO-2017014399 (“the ‘399 publication”, made of record on the IDS).
The ‘399 publication teaches tungsten precursors that overlap with the instant claims.  Further, the ‘399 publication teaches C1-C6 groups attached to nitrogen, R3 = halogen:

    PNG
    media_image2.png
    343
    435
    media_image2.png
    Greyscale
.

    PNG
    media_image3.png
    499
    535
    media_image3.png
    Greyscale

The ‘399 publication fails to teach an anticipatory example.
It would have been prima facie obvious to one having ordinary skill in the art to arrive at the instant claims.  The ‘399 publication teaches a small overlapping genus having similar utility to that of the instant claims.  In this case one skilled in the art is motivated by the fact that structurally similar compounds are expected to have similar properties.  The genus links the compounds of this sub-genus as having similar activity.  One skilled in the art could readily choose different groups within the small genus to arrive at the instant compounds.

Conclusion
	No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLINTON A BROOKS/Primary Examiner, Art Unit 1622